MEMORANDUM **
Jose Luis Madrigal-Chavez appeals from the 293-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. We have ju*339risdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Madrigal-Chavez contends that the district court clearly erred in determining the drug quantity to be used in calculating the Guideline range. We hold that the district court did not clearly err when it determined that Madrigal-Chavez distributed 19 ounces of methamphetamine on October 25, 2004. See United States v. Kilby, 443 F.3d 1135, 1140-41 (9th Cir.2006). We also hold that the district court did not clearly err when it held Madrigal-Chavez responsible for the methamphetamine distributed by co-conspirators to confidential informants. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.